Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 November 2021 has been entered.

Status of Claims
Claims 1-3, 5-13, and 16-24 are pending.
Claims 1-3 and 5-12 are allowed.

Claim Objections
In view of the amendments to the claims, the previous objection to claim 17 is hereby withdrawn.

Response to Arguments
Applicant’s arguments, see page 8 of the remarks, filed 11/11/2021, with respect to the rejection of claim 13 under 35 USC 103 have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1-3 and 5-12 are allowable.
See the office action mailed on 20 August 2021 for the statement of reasons for allowance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0002010) of record (hereafter Lee), in view of Takeda et al. (US 2017/0052300) of record (hereafter Takeda) and Ha et al. (US 2017/0081567) (hereafter Ha).
Regarding claim 13, Lee discloses a long-length broadband wavelength film, comprising: a λ/2 layer; a λ/4 layer (see at least Fig. 1 and paragraph [0073], where first retardation layer 11 is a λ/2 layer and second retardation layer 12 is a λ/4 layer); and a thin film layer formed between the λ/2 layer and the λ/4 layer (see at least paragraph [0092], where the thin film layer is an adhesive layer formed between the first and second retardation layers 11 and 12); wherein the λ/2 layer is formed of a first resin having a glass transition temperature, the λ/4 
Lee does not specifically disclose that the λ/2 layer has a slow axis that forms an angle of 67.5° ± 10° with respect to a width direction thereof; the λ/4 layer has a slow axis that forms an angle of 0° ± 20° with respect to a width direction thereof; and that the thin film layer has a thickness of less than 2 µm.
However, Takeda teaches a long-length broadband wavelength film (see at least paragraph [0021], where the resulting polarizing plate is elongated and wound in a roll shape) comprising: a λ/2 layer (see at least paragraph [0021], where the first retardation layer 30 is a λ/2 plate) having a slow axis that forms an angle of 67.5° ± 10° with respect to a width direction thereof (see at least paragraph [0024], where the slow axis is from 15° to 30 ° with respect to the absorption axis of the polarizer 10 and where the absorption axis of the polarizer is perpendicular to the widthwise direction, thus the slow axis is from 60° to 75° with respect to the widthwise direction); and a λ/4 layer (see at least paragraph [0021], where the second retardation layer 40 is a λ/4 plate) having a slow axis that forms an angle of 0° ± 20° with 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film of Lee to include the teachings of Takeda so that the λ/2 layer has a slow axis that forms an angle of 67.5° ± 10° with respect to a width direction thereof and the λ/4 layer has a slow axis that forms an angle of 0° ± 20° with respect to a width direction thereof for the purpose of setting the slow axes of the retardation layers relative to an absorption axis of a polarizer film allowing a circularly polarizing plate to be produced by a roll-to-roll process and achieving excellent tint in a display apparatus (see at least paragraph [0024] of Takeda).
Lee as modified by Takeda does not specifically disclose that the third resin comprises a crosslinked polymer.
However, Ha teaches a methacrylic adhesive resin comprising a crosslinked methacrylic copolymer (see at least paragraph [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film of Lee as modified by Takeda to include the teachings of Ha so that the third resin comprises a crosslinked polymer for the purpose of substituting the methacrylic adhesive of Lee with the methacrylic adhesive of Ha in order to obtain predictable results such as improving cohesion, while also providing the desired balance of tack, peel adhesion, and shear holding power (see at least paragraph [0008] of Ha).
Lee as modified by Takeda and Ha does not specifically disclose that the thin film layer has a thickness of less than 2 µm.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee as modified by Takeda and Ha so that the thin film layer has a thickness of less than 2 µm for the purpose of ensuring a thinner film and limiting any effect of birefringence from the thin film layer, while ensuring a good bond between the retardation layers.	
The limitation “being a co-stretched film” is considered a product-by-process limitation and is therefore given limited patentable weight. The claimed structure is disclosed by Takeda and the disclosed film could have been made by one of ordinary skill in the art by the process of co-stretching the layers of the film.

Regarding claim 16, Lee as modified by Takeda and Ha discloses all of the limitations of claim 13.
Lee also discloses that the λ/2 layer has Re of about 240 nm to about 300 nm (see at least paragraph [0073]) and Rth of about 300 nm or less (see at least paragraph [0077]).
Takeda also teaches that the Nz factor of the λ/2 layer is 0.9 to 1.3 (see at least paragraph [0029]), where Nz can be defined as Nz=Rth/Re (see at least paragraph [0019]).

Additionally, it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 17, Lee as modified by Takeda and Ha discloses all of the limitations of claim 13.
Lee also discloses that the first resin has a positive intrinsic birefringence (see at least paragraph [0084]).

Regarding claim 18, Lee as modified by Takeda and Ha discloses all of the limitations of claim 17.
Lee also discloses that the first resin contains a cyclic olefin polymer (see at least paragraph [0083], where the first retardation layer 11 may include cycloolefin polymer).

Regarding claim 19, Lee as modified by Takeda and Ha discloses all of the limitations of claim 17.

Takeda also teaches that the Nz factor is defined as Nz=Rth/Re (see at least paragraph [0019]).
Lee as modified by Takeda and Ha does not specifically disclose that an Nz factor of the λ/4 layer is -0.2 ± 0.2.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of an Nz factor of the λ/4 layer being -0.2 ± 0.2 include choosing the desired Re and Rth for the layer in order to regulate the wavelength dispersion characteristic of the layer (see at least paragraph [0029] of Takeda).
The examiner notes that for an Re of about 135 nm, which is the center of the desired range in Lee (110 nm to 160 nm), the claimed Nz factor of -0.2 can be achieved with an Rth of -27, which is within the range for Rth disclosed in Lee (-160 nm to 0 nm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee as modified by Takeda and Ha so that an Nz factor of the λ/4 layer is -0.2 ± 0.2 for the purpose of choosing the desired Re and Rth for the layer in order to regulate the wavelength dispersion characteristic of the layer (see at least paragraph [0029] of Takeda).	

Regarding claim 20, Lee as modified by Takeda and Ha discloses all of the limitations of claim 13.
Lee also discloses that the second resin has a negative intrinsic birefringence (see at least paragraph [0085]).

Regarding claim 21, Lee as modified by Takeda and Ha discloses all of the limitations of claim 20.
Lee also discloses that the second resin contains a polystyrene-based polymer (see at least paragraph [0083], where Polymethylmethacrylate is understood to be a polystyrene-based polymer as supported by paragraph [0053] of the present specification).

Regarding claim 22, Lee as modified by Takeda and Ha discloses all of the limitations of claim 13.
Lee also discloses that a thickness of the λ/4 layer is from 5 µm to 100 µm (see at least paragraph [0086]).
Takeda also teaches that a thickness of the λ/4 layer is from 1 µm to 80 µm (see at least paragraph [0055]).
Lee as modified by Takeda and Ha does not specifically disclose that the thickness of the λ/4 layer is 15 µm or less.
However, it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film of Lee as modified by Takeda and Ha so that the thickness of the λ/4 layer is 15 µm or less for the purpose of choosing a thickness in order to set a desired in-plane retardation (see at least paragraph [0055] of Takeda) and to allow for a thickness of the film in order to apply the film to a display (see at least paragraph [0086] of Lee).

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0002010) of record (hereafter Lee), in view of Takeda et al. (US 2017/0052300) of record (hereafter Takeda) and Ha et al. (US 2017/0081567) (hereafter Ha) as applied to claim 13 above, and further in view of Nakazawa (US 2014/0332786) of record (hereafter Nakazawa).
Regarding claims 23 and 24, Lee as modified by Takeda and Ha discloses all of the limitations of claim 13.
Lee as modified by Takeda and Ha does not specifically disclose that the λ/4 layer contains a plasticizer and that an amount of the plasticizer in the λ/4 layer is 0.001% by weight or more and 20% by weight or less.
However, Nakazawa teaches a λ/4 layer that contains a plasticizer (see at least paragraph [0178]) and wherein an amount of the plasticizer in the λ/4 layer is 0.001% by weight 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film of Lee as modified by Takeda and Ha to include the teachings of Nakazawa so that the λ/4 layer contains a plasticizer and that an amount of the plasticizer in the λ/4 layer is 0.001% by weight or more and 20% by weight or less for the purpose of enhancing the fluidity or flexibility of the composition of the λ/4 layer (see at least paragraph [0178] of Nakazawa).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/A.W.B/             Examiner, Art Unit 2872   

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872